Barker, J.
If, as the libellee contends, the letter of the libellant to him of December 15, 1891, with her subsequent conduct until he committed adultery in the year 1892, was a desertion which if continued for three years would have given him ground for divorce, the libellant yet had a locus penitentiae, and under our decisions, after the adultery of the libellee, was under no obligation to return to him, and he cannot set up the desertion in bar of her libel for his adultery committed before her desertion had continued so long as to give him a right to a divorce. Hall v. Hall, 4 Allen, 39, 41. Clapp v. Clapp, 97 Mass. 531. See also Handy v. Handy, 124 Mass. 394; Cumming v. Cumming, 135 Mass. 386, 389; Morrison v. Morrison, 142 Mass. 361; Watts v. Watts, 160 Mass. 464, 467. Exceptions overruled.